Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The cited prior art of records fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims. In particular, the prior art fails to teach acquiring patient images, acquiring atlas data, determining mapping data from the images, transforming the patient image or atlas data represented by pixels or voxels, generating a 3D model, acquiring spatial relationship data regarding trajectories for placing ventricle drainage, determining an entry point for the external ventricle drainage based on the spatial relationships, an presenting the entry point and trajectory.
The closest related art of record is as follows:
Gielen (U.S. Patent Application Publication No. 20080123922)
Ourselin (U.S. Patent Application Publication No. 20170065349) 
Frielinghaus (International Publication No. 2017028934A2)
Sparks (U.S. Patent Application Publication No. 20190209245)
Additionally, the claimed invention is also subject matter eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 because the recitation of image processing to create 3D virtual skin models and transformation of images integrates the abstract idea into practical application and provides an inventive concept.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F.D./Examiner, Art Unit 3626         

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626